DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of July 26, 2022 has been received and entered.  With the entry of the amendment, claims 2-7 are canceled and claim 1 and new claims 8-9 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on January 15, 2022 is acknowledged.

It is noted that non-elected claims 6-7 were canceled in the amendment of July 26, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as worded it is unclear what material has the “concentration” in the etching solution.  For the purpose of examination it is understood that the etching material has this concentration, but applicant should clarify what is intended, without adding new matter.  Applicant refers to a concentration of 1 mol to 3 mol, but this does clarify what material has the 1 to 3 mol concentration.  
Claim 1, last line, “an interval” of 1 to  1.5 microns is referred to.  However, it is unclear how “interval” is measured. The specification refers to an interval between silica self-cracks, but that these self-cracks are also in random directions and sizes. Figure 6 is referred to as showing plating at an interval of 1 to 1.5 microns, which since the silica self crack is to be plated, the plating interval seems to correspond to the silica self-crack interval.  However, as shown by figure 1, the distance between cracks can be measured at various points and have various different measurements. Similarly, figure 6 appears to roughly show a rectangular shape – so would the interval be measured in the long width between plating (cracks) or in the short direction, for example?  For the purpose of examination, any distance between cracks can be considered an interval, but applicant should clarify what is intended, without adding new matter.
Claim 8, has an average interval of the silica self-cracks is 2.03 to 2.07 microns. however this is wider than the plating interval (which would correspond to the self-crack interval) of parent claim 1.  Therefore, it is unclear which interval is supposed to control.  For the purpose of examination, the interval in claim 8 is understood to control, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 depends from claim 8 and refers to an average interval of the silica self-cracks of 2.03to 2.07 microns, however this is wider than the plating interval (which would correspond to the self-crack interval).  Therefore, the claim improperly broadens the requirements of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carnahan et al (US 2014/0326697) in view of Kulkarni et al (US 2016/0009928), Shibata (US 7172822), Ebneth et al (US 4481249), Steiner, III et al (US 2013/0072077), Tubergen et al (US 4592929) and Moon et al (US 2013/0273460).
Claim 1: Carnahan describes preparing a material plated with a network metal layer through a self-cracked film, where the plated network can be a nano netw0rk of interconnected nanowires (so can be considered a composite material with a nano metal layer network, for example) (note 0006, 0049-0053, figures 1, 2), where the self-cracked film is formed by applying a coating solution on a substrate having a flat surface, for example, and after the applying, drying the solution to form the self-cracks having random crack directions and sizes on the surface of the substrate (note figure 2, 0031-0032, 0040, 0056, 0080, note the random directions and sizes, and flat surface shown in figure 2, and note 0092).  Thereafter, electroless metal plating can be provided on a surface of the substrate with the cracked film, where the plating goes in the cracks to form a network (note 0026, 0049-0053, 0074-0079, figures 1, 2).  Then an etching process can be performed to remove the cracked film, leaving a network of the plated metal and forming a composite material plated with the nano metal layer network (note figures 1, 2, 0006, 0026, 0053, 0078).
(A) As to the cracked film being formed of silica and the interval between plating, Carnahan teaches a variety of materials can be used, including ceramics in general including metal oxides (such as TiO2) and glass, and semiconductor materials, but does not specifically say using silica (note 0031-0032, 0056, 0080).  Carnahan further shows that there would be cracks with a distance (interval between them) that can be measured from various points, and plating would be in the crack areas giving distances (intervals between plating lines) (note figure 2).
Kulkarni describes how a substrate can be provided with a silica self-cracking film formed by applying a silica coating solution on a substrate and after the applying, drying to form silica self-cracks having random crack directions and sizes on the surface of the substrate (film with self-cracks), where further material can be provided into the cracks, and the self-cracked film later removed (note figures 1, 2, 0102, 0121, 0067-0069, 0077-0079, 0084), which can be similarly used to other oxides such as TiO2 (note 0098). The substrate can be flat (figure 1) and can also be a curved surface (0146).  It is also noted that width of the crackle patterns and polygonal areas (where not cracked, so no area to fill, so would have distances between cracks) as well as polygonal size and crackle pattern, and also crackle density are controllable (note 0085-0088).
Shibata describes how a substrate can be provided with a silica self-cracking film formed by applying a silica coating solution on a substrate and after the applying, drying to form silica self-cracks having random crack directions and sizes on the surface of the substrate (film with self-cracks), where further material can be provided into the cracks (note figures 1, column 2, lines 20-40, column 4, lines 40-50,  with irregular network pattern that would mirror the cracks with a range of line sizes, so random crack directions and sizes understood, and also note figure 3, column 3, lines 5-10, with materials including metal oxide, semiconductor, etc.  applied by sol-gel or fine particles in a wet method, note column 5, lines 35-65, column 6, lines 25-50, with sol-gel solution applied and dried to crack – where column 28, lines 25-45, shows sol-gel application of coating from solution understood to from a silica coating from the materials and cracking on drying, and when using fine particles in liquid and drying, where the fine particles can be SiO2 or TiO2, note column 10, lines 5-20, and the cracks can be filled by electroless plating, note column 28, lines 35-45, column 14, lines 45-68, column 15, lines 5-35). Shibata also notes a conventional flat (plate) structure substrate, but can also be selected depending on use (column 11, lines 5-15).  Further as to the plating interval, Shibata shows how there would be the cracked material, with intervals between cracks and plating filing the cracked interval, so the same interval for cracks and plating (note figure 1, column 15, lines 25-35).  Shibata describes an isolated portion bound by the cracks as a domain, where the size and shape of the domain can be selected based on use with a diameter of the circle equivalent to the domain preferably 1 micron to 1 mm and width of cracks is preferable 10 nm to 1 micron, and the thickness of the film is preferably 10 nm to 10 microns (note column 5, line 65 through column 6, line 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan to use a silica coating solution to form a silica self-cracking film as the self-cracking film and with a controlled plating interval as suggested by Kulkarni and Shibata with an expectation of predictably acceptable results, since Carnahan indicates how the self-cracking film can be made with ceramics including metal oxides, etc. from a solution deposition, and Kulkarni and Shibata would show that SiO2 as well as TiO2 can be similarly used to form a self-cracking film by applying a silica coating solution on a substrate and after the applying, drying to form silica self-cracks having random crack directions and sizes on the surface of the substrate (film with self-cracks) on a flat or curved surface, where further material can be provided into the cracks, and the self-cracked film later removed, and thus would be expected to be usable in a similar fashion as the film described by Carnahan.  Furthermore, Kulkarni would indicate how it is known to control feature sizes of the self-cracking film including of the cracks and non-cracked area, and Shibata would further indicate how it would be known to control domain size (or size between cracks) which would give intervals in the 1 micron to 1 mm range depending on use.  Therefore, it would further have been obvious to optimize the interval between platings (which would be where the cracks occur, so the same distance/size as between cracks) with an expectation of providing the best intervals for specific use and this would give a interval in the range of 1 to 1.5 microns, for example.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) As to the substrate comprising carbon fiber, Carnahan makes a conductive film from the metal giving a transparent conductor (0006-0007), where a variety of substrates can be coated (oo31).  Ebneth further describes how carbon fibers can be desired to be made conductive by being metallized (since article of these materials becomes conductive), and can be electrolessly plated with nickel, copper, etc, for example to give metallized carbon fibers (note abstract, column 1,lines 40-55, column 2, lines 5-15 and 40-65). Kulkarni would indicate a curved surface can be treated as well (note the discussion above).   Additionally, Steiner describes how silica coatings can be provided on carbon fibers using a silica solution (sol-gel, for example), and where cracking of the applied coating is observed (0113-0116), which can be considered as curved substrates (note figure 1A, figure 10, 0035, 0082, 0116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan in view of Kulkarni and Shibata to provide the application process on carbon fibers as suggested by Ebneth and Steiner with an expectation of providing a desirable conductive coating on carbon fibers, because Carnahan indicates a variety of substrates can be used and a transparent conductive coating provided, and Ebneth would show that carbon fibers can also be desired to be electrolessly plated with conductive metal coatings, and Steiner would further indicate that carbon fibers can also have cracked silica coatings applied from silica coating solutions and thus the process would be understood to be workable on carbon fibers, which would have a curved substrate, where Kulkarni also notes curved substrates can be used.
(C) as to the forming the silica self-cracks with the silica coating solution provided at the claimed speed and the drying as claimed, Kulkarni notes drying temperatures of 220-353 K (approx. -53 to 80 degrees C), overlapping the claimed range (0084). Kulkarni also notes crackle width can vary due to drying temperature (0086). Kulkarni further describes that when applying the cracking film, density of crackle patterns is controlled by spin coating speed, with higher density at higher speed (0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan in view of Kulkarni, Shibata, Ebneth and Steiner to optimize the drying temperature from the range of -53 to 80 degrees C as suggested by Kulkarni to help control crackle (crack) width as discussed above, giving a value in the claimed range. Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  And, it further would have been suggested to optimize the coating speed of the of the cracking solution application with using spin coating, for example, as suggested by Kulkarni to help control density of crackle patterns as discussed above, giving a value in the claimed range, where Kulkarni also notes to apply the cracking solution using spin coating.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the disclosure applicant refers to benefits for the speeds and temperature, however, no showing has been made commensurate in scope to what is claimed, where a variety of solutions could be used, and coating speeds measured in a variety of ways depending on how the coating applied, and applicant’s testing is on a specific carbon fiber that is not claimed, and it is not clear that the same results would occur on other possible substrates, with other solutions or with other deposition forms.
(D) As to the plating time, Carnahan describes how the network of metal formed in the cracks can be of different thickness (note 0059 describing 70 nm thickness, 0077 describing 0.5 micron thick, for example). Tubergen describes how electroless plating, such as of copper or nickel, conventionally has a contact (plating) time dependent on the desired thickness (column 8, line 65 through column 9, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan in view of Kulkarni, Shibata, Ebneth and Steiner to optimize plating time as suggested by Tubergen to help control thickness, to give a desirable thickness for the specific article desired, giving a value in the claimed range, since Carnahan describes how different metal thickness can be provided in the cracks, and Tubergen notes that when using electroless plating (described as a deposition process by Carnahan), the thickness would depend on the plating time, and thus be a result effective variable to optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the disclosure applicant refers to benefits for the plating time, however, no showing has been made commensurate in scope to what is claimed, where a variety of plating solutions could be used and a variety of thicknesses of metal applied, and applicant’s testing is on a specific carbon fiber that is not claimed, and it is not clear that the same results would occur on other possible substrates with other solutions or thicknesses.
(E)  As to the etching concentration, alkaline aqueous solution of KOH, NaOH or TMAH, and time using an etching solution, as discussed above, Carnahan indicates etching can be used to provide the removal of the cracking film.  Furthermore, Moon teaches an etching solution that can be used to remove silica (and also leave carbon) includes using 10-30% HF, NaOH or KOH etching solution for about 12-36 hours to remove silica and the concentration can be controlled to remove materials faster when concentration increased (0069). Moon further describes that an aqueous etching solution can be used (note 0103).  It also described that when providing similarly concentrated NaOH solution as described for the etching solution, the solution can be provided as aqueous (0092).  As to the NaOH or KOH aqueous solutions being alkaline, Moon simply indicates NaOH or KOH as the necessary ingredient, and when provided as aqueous (as suggested as a conventional form for providing the concentrated solutions), with no other materials required, the Examiner takes Official Notice that NaOH or KOH in the concentrations described would give an alkaline solution (if applicant disagrees, he should so respond on the record).  As to the molar concentration, Moon indicates percentage of 10-30% (0069), but does not indicate units.  If the percentage is by weight, with NaOH having a mol mass of about 40 g/mol and KOH of about 56 g/mol, the range of NaOH would be about 2.5-7.5 M, and for KOH about 1.79-5.35 M, overlapping the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan in view of Kulkarni, Shibata, Ebneth, Steiner and Tubergen to use materials such as NaOH or KOH in an aqueous alkaline etching solution and with an optimized concentration and time to remove the silica cracked film as suggested by Moon to provide desirable removal, since Carnahan teaches to etch to remove the cracking film, suggested by Kulkarni and Shibata to be silica, and Moon teaches materials to remove silica (and also leave carbon) of an etching solution of NaOH or KOH, for example, and would suggest how the solution can be conventionally aqueous, and with no other materials required to be provided, would be understood to be alkaline, and further indicates that concentration and time can be optimized for silica removal time,  and thus it would have been obvious to optimize these features, giving a value in the claimed range, and where Moon even describes time of etching overlapping that claimed.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the disclosure applicant refers to benefits for the concentration and time, however, no showing has been made commensurate in scope to what is claimed, where a variety of etching solutions could be used, with no limit as to the etching material and no limit as to silica thickness, and applicant’s testing is on a specific carbon fiber with a specific KOH that is not limited to be necessarily claimed, and it is not clear that the same results would occur on other possible substrates or a variety of silica thickness with other possible etching materials like NaOH, etc.
Claim 8: the coating speed and drying temperatures would be optimized to have such speeds and drying temperature in the claimed range for the same reasons as discussed for claim 1 above.  As to the average thickness of the silica, Shibata would indicate how thicknesses of the film applied (of the silica) can be 10 nm to 10 microns (column 6, lines 25-40), and notes thickness in this range measured after drying (column 28, lines 30-35), which would overlap the claimed range, giving a suggested thickness to use.  Optimization of this thickness would give values in the claimed range.  Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As to the average interval, the range noted by Shibata from the domain size, 1 micron to 1 mm  would also overlap the range of 2.03-2.07 microns (column 6, lines 1-20), giving a suggested interval to use, and optimization of the domain size and optimization for use as discussed for claim 1 above, would also give values in the claimed range.
Claim 9: the coating speed and drying temperatures would be optimized to have such speeds and drying temperature in the claimed range for the same reasons as discussed for claim 1 above.    The plating time would also be optimized to have a plating time of 20 minutes for the same reason as discussed for claim 1 above.  As to the plating process being a copper plating process, Carnahan notes generally depositing a metal by electroless plating (0050-0051), where Kulkarni notes using electroless deposition of copper (Cu) (note 0121), and Shibata also notes copper electroless plating can be used, for example (note column 14, line55-68), and thus copper electroless plating would be suggested.  The use of KOH, the concentration of 2 mol, and the time of etching of 24 hours would all be suggested from optimizing conditions as discussed for claim 1, part (E) above.  The nano metal layer network plated at an interval of 1 to 1.5 microns would be suggested as discussed for claim 1 above.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered. 
Applicant argues that the features now claimed are not justified for the rejection used and it would be impermissible hindsight to pick and choose part of the references to arrive at the claimed invention.  It is argued that the primary reference to Carnahan does not teach all claimed features, and 6 references are used to provide the features claimed, but applicant argues that there is not sufficient motivation to combine, where each reference discloses a different product/method that would have different technical problems, addressed in different ways, and also that the interval plated as now claimed is not provided.
The Examiner has reviewed these arguments, however, the rejections above are maintained. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the Examiner has provided and discussed why all the claimed features  would be suggested by the prior art.  While multiple references were used, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Here, there it is admitted that the references are not non-analogous (so analogous), and the Examiner has discussed why each reference would provide the suggested feature discussed.  Applicant has not specifically described why the specific references used are not properly combined, and what picking and choosing was used that opposed the reference’s overall teaching.  Therefore, the Examiner’s position is maintained.  As to the plating interval, the Examiner discussed why Kulkarni and also Shibata would provide the interval suggestion, with Shibata noting dimensions overlapping that claimed.  Therefore, the rejections are maintained.  
As to the claim 8 silica thickness and average interval, again Shibata gives overlapping ranges. Applicant’s arguments as to benefits are directed to tests on a specific fiber, treated with a specific etching solution, etc., and not commensurate in scope to what is claimed for a showing of criticality.  As to the claim 9 interval range, this is the same range as in claim 1, and specific benefit for this range commensurate in scope to what is claimed is not made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718